Citation Nr: 0837075	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-27 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1962 to 
February 1964.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In June 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

Subsequent to the June 2008 Board hearing, the appellant 
submitted additional evidence concerning his hearing loss 
claim.  This evidence consisted of private medical evidence 
dated in July 2008.  The appellant also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of the evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  On June 10, 2008, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to service connection for pneumonia.

2.  The appellant's service medical records contain no 
findings or diagnoses of any hearing loss nor was any such 
disorder demonstrated until many years after the appellant's 
separation from military service.

3.  The preponderance of the evidence of record is against 
the finding of any nexus between the appellant's current 
bilateral hearing loss and any aspect of his military 
service, including exposure to artillery noise.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to service 
connection for pneumonia have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pneumonia claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In June 2008, the appellant was afforded a Travel Board 
hearing at the RO.  A transcript of the hearing testimony has 
been associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claim of entitlement to service connection for pneumonia.  
These oral statements, when transcribed, became a "writing."  
Tomlin v. Brown, 5 Vet. App. 355 (1993).

The appellant has withdrawn his appeal as to the claim of 
entitlement to service connection for pneumonia.  Hence, 
there remain no allegations of errors of fact or law as to 
that particular issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the pneumonia service connection claim and said 
claim is dismissed.

II.  Hearing loss claim

The appellant contends that he currently suffers from 
bilateral hearing loss due to noise exposure while on active 
duty pursuant to his duties in an artillery unit.  The 
appellant testified during his June 2008 Travel Board hearing 
that he had first noticed his hearing loss approximately six 
years before.  He further testified that while he was in 
service he was a cannoneer on a 105 howitzer.  He said that 
he was exposed to acoustic trauma from the firing of the 
howitzers during monthly alerts during which the weapons were 
fired eight to ten times per day.  The appellant also 
testified that hearing protection was not available to him in 
service and that his occupational history after service as a 
songwriter and musician did not involve loud music.  The 
appellant's spouse testified that she had been married to the 
appellant for 41 years and that he had always talked in a 
loud manner which she said was a sign of hearing loss.  She 
had previously provided similar information in her written 
statement dated in August 2007.

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in November 2005 (prior to the initial AOJ decision in 
this matter).  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate the service connection 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his hearing loss service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records.  VA medical treatment records were 
also obtained and associated with the claims file.  The 
appellant was afforded a VA medical examination.  The 
appellant was able to present testimony during a Travel Board 
hearing conducted at the RO in June 2008.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter dated in May 2006, and in a 
letter dated in May 2008.  Proceeding with this case in its 
current procedural posture would not therefore inure to the 
appellant's prejudice.

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, "when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. at 157.  The Court further held 
that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

Review of the evidence of record reveals that the appellant 
served in an artillery unit while he was on active duty.  The 
appellant's entry into service examination was conducted in 
December 1961.  Spoken and whispered voice testing was 
recorded as 15/15 in each ear.

The appellant's exit from service examination was conducted 
in January 1964, and included audiometric testing.  The pure 
tone thresholds, in decibels, and corrected to ISO (ANSI) 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
20
LEFT
20
15
15
N/A
20

A VA social work note dated in June 2005 states that the 
appellant had worked as a songwriter and an entertainer while 
he was living in Tennessee.  Review of the appellant's VA 
medical treatment records indicates that he was seen in 
August 2005 for complaints of decreased high frequency 
hearing loss in each ear.  A history of noise exposure to 
weapons was noted, as was the appellant being in the music 
industry.  After audiometric testing, the clinical assessment 
was high frequency sensorineural hearing loss with excellent 
word recognition ability in both ears.

The appellant underwent VA audiometric testing in February 
2006; the examiner reviewed the claims file.  The appellant 
indicated that his hearing loss had been noted in June 2005, 
and that it involved high frequency sounds such as those from 
birds.  The appellant denied tinnitus and he also denied 
occupational and recreational noise exposure.  The puretone 
threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
90
85
LEFT
10
15
55
95
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.  

The February 2006 VA examiner stated that the appellant's 
audiometric evaluation performed at service separation was 
normal bilaterally.  The examining audiologist rendered a 
diagnosis of mild to profound bilateral sensorineural hearing 
loss.  The examiner opined that, since the appellant's 
hearing was within normal limits at the time of his service 
separation, it was not likely the appellant's hearing loss 
was precipitated by military noise exposure.  The examiner 
also noted the appellant's occupational history in the music 
industry and that the appellant did not report this during 
the examination.  The examiner concluded that the appellant's 
current hearing loss was "less likely as not" caused by, or 
the result of, his military noise exposure.

The evidence of record also includes a written statement from 
a private physician dated in July 2008.  This physician 
simply stated that the appellant has a hearing loss due to 
acoustic trauma during the military service.  However, it is 
unknown what data were used by the physician to arrive at 
this conclusion.  This statement was apparently based on a 
history and information given by the appellant.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  This statement was made 
without the benefit of any review of the claims file, and 
thus without knowledge of the appellant's prior medical 
records; therefore it is without probative value and thus not 
sufficient to support the claim.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, supra. Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  In this case, the Board finds that the VA 
examination of February 2006 is the more credible than the 
July 2008 private physician statement.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant himself has indicated that he did not notice he 
had any hearing loss until 2002, and he has stated that he 
was a professional musician who presumably needed to be able 
to hear musical notes across all registers - high and low.  
The absence of any evidence of any hearing loss in either ear 
in the appellant's service medical records and the absence of 
any clinical findings of hearing loss until years after his 
separation from service constitutes negative evidence tending 
to disprove the claim that the appellant incurred any such 
condition during his active service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact.  

Based on the totality of the evidence of record, including 
the service medical records, the report of VA medical 
examination and the reports of private and VA outpatient 
medical treatment, the Board finds that the preponderance of 
the evidence is against the appellant's service connection 
claim.  The July 2008 private doctor statement is not 
supported by any reference to the appellant's audiometric 
history.  The Board does not find this statement to be 
probative because it is not consistent with the facts found 
based on a review of the pertinent evidence of record and it 
does not include any reasons for the conclusion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Thus, that 
statement is not sufficient to support the claim.  

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the service medical 
records (which do not document any in-service hearing loss), 
VA medical evidence that the claimed disorder was not 
documented until 2005 (more than forty years after service) 
and a medical opinion finding no etiologic nexus between the 
current bilateral hearing loss and service exceeds that of 
the "positive" evidence of record, which basically amounts to 
the appellant's contentions and those of his spouse, along 
with a private doctor's statement that, in essence, recounts 
the appellant's version of his hearing history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The lack of any evidence 
of symptoms or clinical findings until many years after the 
appellant's 1964 separation from service is itself evidence 
which also strongly suggests that no claimed hearing loss 
condition is traceable to disease or injury in service.  

The Board is cognizant of the appellant's own statements and 
those of his spouse to the effect that he experiences 
bilateral hearing loss that is due to things he experienced 
during his active service.  However, the evidence does not 
indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  To the extent that his statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of hearing loss, nor do they establish a nexus 
between hearing loss and his military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.

The Board concludes that the evidence presented for and 
against the claim for bilateral hearing loss - whether on a 
direct basis or a presumptive basis- is not in approximate 
balance such that a grant of the requested benefit is 
required by 38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The appeal for the claim of entitlement to service connection 
for pneumonia is dismissed.

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


